      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 1 of 37




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


 HILDA BRUCKER, JEFFERY
 THORNTON, JANICE CRAIG, and
 BYRON BILLINGSLEY,
                Plaintiffs,                             Civil Action No.
                    v.                                1:18-CV-2375-RWS
 THE CITY OF DORAVILLE, a
 Georgia Municipal Corporation,
               Defendant.


                                     ORDER

      This case comes before the Court on the parties’ Motions for Summary

Judgment [Dkt. 89, Dkt. 91]. After a careful review of the record, the Court enters

the following Order.

                                 BACKGROUND

      This civil rights case raises the question of whether a city’s reliance on fines

and fees to fund its municipal operations unconstitutionally infringes on the rights

of those subject to the fines and fees. The Plaintiffs—all of whom received

citations requiring that they pay a monetary sanction—contend that because the

City of Doraville relied on their fines and fees to balance its budget, and because
       Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 2 of 37




the city controls the employment of all the actors in the criminal justice system—

police, prosecutor, and judge—those officials were subject to a conflict of interest

that violated the Plaintiffs’ Due Process rights.

I. Nationwide Context

      This lawsuit arises in part out of a growing national concern over the

expanded role of fines and fees in municipal budgets and operations. In 2017, the

United States Commission on Civil Rights dedicated its Annual Statutory

Enforcement Report to this topic, charting the rise of cities’ use of fines and fees to

raise revenue and outlining the potential problems that could arise as a result. See

generally U.S. Comm’n on Civil Rights, Targeted Fines and Fees Against

Communities of Color: Civil Rights and Constitutional Implications (Sept. 2017),

http://www.usccr.gov/pubs/Statutory _Enforcement_Report2017.pdf.

      The increased reliance on fines and fees could be traced to tightening

budgets and a reluctance—or sometimes inability—to raise taxes:

      Reductions in state and local court budgets have caused local
      jurisdictions to fund courts through the imposition and collection of
      fines and fees. At the same time, many states prohibit local courts from
      raising taxes without a public referendum, but raising fees usually does
      not have the same restrictions.

Id. at 7. Consequently, fines and fees “have become one of the easier and faster

ways through which local governments can increase revenue.” Id. at 9. These fines


                                           2
       Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 3 of 37




and fees pass on the costs of governing to the “users” of the criminal justice

system, rather than the taxpayers. Id.

      But such a shift is not without its drawbacks. One risk is the perception of

the justice system as a “pay as you go enterprise.” Id. at 10. Because “many

people’s experiences with the justice system are based on their interaction with

local courts,” such a perception can create “distrust” in the system as a whole. Id.

      And beyond the perception of injustice, a system of overreliance on fines

and fees might in fact distort the system of justice itself, creating faulty incentives

for those charged with administering it. Nowhere is that more apparent than for

traffic citations, which often comprise a “large percentage” of the fines collected:

      Dependence on traffic citations to fund local governments creates an
      incentive for law enforcement to issue as many citations and fines as
      possible, regardless of the severity of the offense. Such revenue systems
      can result in abuse when raising funds replaces public safety as the
      primary goal of law enforcement.

Id. at 12. Such a shift turns the justice system on its head.

      Of course, whether those drawbacks raise constitutional concerns is a

separate question. But to the extent that the courts themselves become dependent

on that fundraising, such reliance could “interfere with the judiciary’s independent

constitutional role.” Id. at 16. In its most extreme form, it might “threaten the

impartiality of judges and other court personnel.” Id. Ultimately, the Report


                                           3
       Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 4 of 37




concluded, such a conflict of interest may well run afoul of the Constitution’s

guarantee of Due Process.

       The Commission Report highlighted Ferguson, Missouri, as the exemplar of

the problems outlined above.1 In Ferguson, fines and fees comprised 13% of the

city’s budget—a significant outlier next to the average for comparable cities,

which was 2%. Id. at 20. But the Report also noted that Ferguson was not unique

among American cities—in fact, there were seventeen others whose budgets

comprised an even higher percentage of fees. Id. at 21–22. Of those, five were in

Georgia. And among them, ranked sixth nationwide, was Doraville.

II. Case History

       In light of the Commission Report and other coverage of Doraville’s

practices, the Plaintiffs, who were subjected to various fines and fees, sued the

City. They claimed that Doraville’s policy and practice of relying on the high

percentage of fines and fees to balance its budget is unconstitutional because it

creates a conflict of interest for the judge, the prosecutor, and police.


1
  Separately, the Department of Justice issued a lengthy report detailing the problems in
Ferguson as a result of its investigation following the shooting death of Michael Brown
there. See generally United States Dep’t of Justice Civil Rights Division, Investigation of
the Ferguson Police Department (March 4, 2015), https://www.justice.gov/sites/default/
files/opa/ press-releases/attachments/2015/03/04/ferguson_police_department_report_1.
pdf. Eventually, after the Justice department sued Ferguson, the city entered into a
consent decree concerning its police and court practices.

                                             4
       Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 5 of 37




       Doraville moved to dismiss their Complaint, arguing that the Court lacked

jurisdiction and that the Plaintiffs failed to state a viable claim. The Court denied

the Motion on the jurisdictional basis, holding that the Plaintiffs did have standing

and that the case was not barred by the Rooker-Feldman doctrine. 2

       However, due to the limited authority addressing this type of claim, the

Court ordered the parties to appear for a hearing on the merits of the claim itself.

They did so. Afterward, and with the benefit of supplemental briefing, the Court

denied the Motion, holding that the Plaintiffs had properly stated a claim under the

Supreme Court’s conflict of interest analysis in a trio of old cases. See Brucker v.

City of Doraville, 391 F. Supp. 3d 1207, 1210–17 (N.D. Ga. 2019) [Dkt. 39]

(citing Tumey v. Ohio, 273 U.S. 510 (1927); Dugan v. Ohio, 277 U.S. 61 (1928);

Ward v. Village of Monroeville, 409 U.S. 57 (1972)). In that Order, the Court

noted that it was proceeding cautiously, and that for a fact-dependent claim like

this, summary judgment would likely be an important stage to test the allegations.

       Now the case has arrived at that crucial stage. After the Motion was denied,

Doraville answered, and the parties proceeded to discovery. Once they completed

discovery, both parties moved for summary judgment.



2
 In its brief, the City re-raises some of those jurisdictional challenges. But the Court will
not entertain arguments that it has already decided.

                                              5
       Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 6 of 37




III. Facts of the Case

      To determine whether Doraville’s municipal justice system is

constitutionally defective involves—as noted in the Court’s prior Order—a fact-

intensive inquiry. For that reason, the Court has endeavored to lay out in some

detail the relevant facts drawn from the evidence in the summary judgment record.

      A. Doraville’s Reliance on Fines and Fees

      Situated just to the north of metro Atlanta, the city of Doraville, like every

Georgia municipality, is required to prepare a balanced budget—meaning that its

planned spending on services cannot exceed its planned revenue for a given year.

Doraville’s operations are mostly paid for through a general fund. The fund covers

expenses for administration, parks, police, and the municipal court. Revenue for

the fund comes from property and business taxes, licenses and permits, charges for

service, and, pertinent here, fines and fees. In 2017, the year before this lawsuit,

Doraville’s general fund revenue totaled $11.3M.

      As part of that total, Doraville collected approximately $2.0M in fines and

fees through its municipal court.3 Depending on whether you look only at the

general fund or include other funds, that amount represented 14.5–17.5% of the


3
 That amount is fairly representative, and on the lower end of a downward trend: since
2008, the amount has fluctuated from a high of approximately $3.1M, in 2010, to a low
of approximately $1.7M, in 2019. The 2020 budget estimates $1.6M in revenue.

                                           6
       Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 7 of 37




budget. (For simplicity, the Court will use 15% as a shorthand.) In prior years, the

proportion was higher, sometimes reaching above 20%. Most of the $2.0M came

from fines for approximately 13,000 citations, of which about 11,500 were traffic-

related. A smaller amount—closer to $100,000—came from citations for code

enforcement violations. Revenue also came from a $25 court fee attached to each

conviction, which generated $200,000 for the city.

      Considering the findings in the Commission’s report, that proportion—

15%— undoubtedly seems high. Unsurprisingly, the parties have sought to

contextualize it, mainly by comparing Doraville against other cities.

      B. Comparisons to Other Cities

      The parties both contend that Doraville is an outlier—just for different

reasons. Similar to the Commission Report, the Plaintiffs (via their expert) argue

that Doraville’s high proportion of fines and fees, at 15%, far exceeds the average

of peer cities: approximately 3% for peer cities in Georgia, and 1.5% for peer cities

nationwide. Peer cities in their analysis are identified based on population sizes.

      Doraville (via its expert) attacks these comparisons as flawed because of one

significant feature: the city’s high traffic volume. Doraville covers a stretch of

highway I-285 (known colloquially as “the perimeter”), and sits adjacent to the

interchange at the intersection of I-285 and I-85 (known colloquially as “spaghetti


                                           7
       Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 8 of 37




junction”), which the city contends is the worst freight bottleneck in the country.

As a result, the city’s average daily traffic volume totals at least one million trips. 4

And if you calculate the amount of traffic fines ($2.0M) against the amount of

traffic (1.0M), Doraville, at a factor of 2, starts to look much closer to “peers.”

       Doraville then points to what it sees as its true “peers”: Hapeville and

College Park, two cities on the opposite side of Atlanta. Both contain or abut major

highways going to or around Atlanta. In addition, both are near the airport, which

means their traffic volumes are high and that they provide services not just for their

own taxpayers but passers-through from all parts of the state and country.

       Still, as the Plaintiffs note, it is not clear that comparing Doraville against

these cities changes the overall outlook. Despite their high traffic, both Hapeville

and College Park collect only 2–3% of their budget from fines and fees. And even

when looking at the amount collected compared to traffic counts, their totals are

much lower: multiples of between 0.3–0.5, compared to Doraville’s multiple of 2.

       In sum, the conclusion is inescapable: whether justified or not, Doraville

collects a high percentage of its budget from fines and fees relative to other cities.




4
 There appears to be some dispute over the traffic totals, including whether the traffic
passing through the interchange counts as traffic passing through Doraville itself. But the
Court need not get into those specifics to summarize the facts.

                                             8
       Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 9 of 37




The constitutional significance of that reliance, however, does not follow simply

from the high total. It depends greatly on the city’s governmental structure.

       C. Doraville’s Municipal Structure

       Doraville is a Georgia municipal corporation—a city—that is governed

primarily by the city council (including a mayor). According to Doraville’s charter

and organizational chart, the municipal court judge, solicitor (prosecutor), city

attorney, and city manager fall under the authority of the city council. The city

manager, in turn, oversees other city employees and contractors, including the

finance director, the municipal court clerk, the police, and the private firm

contracted to oversee code enforcement:

                                    Doraville Organizational Chart


                              City Council and
                                   Mayor



   Municipal Court     Solicitor
                                          City Attorney        City Manager
       Judge         (Prosecutor)


                                                                                           Code
                                                    Municial Court
                              Finance Director                                Police   Enforcement
                                                       Clerk
                                                                                        Contractors



       For purposes of this case, three aspects in particular warrant more detailed

consideration: the operation of the municipal court, the personnel of the municipal

court, and the City’s budget process.



                                                    9
       Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 10 of 37




              1. Municipal Court Operations

       In keeping with Georgia law, see Teagan v. City of McDonough, 949 F.3d

670, 672 (11th Cir. 2020) (citing Ga. Code Ann. § 36-32-1(a)) (“Municipal courts

in Georgia are generally creatures of local government.”), the municipal court was

created through Doraville’s charter. Under that charter, it has jurisdiction to try

violations of city ordinances and some state misdemeanor offenses, including

traffic offenses.5 The court has sessions two days per week. In a given day, the

court calendar includes approximately 150–200 cases.

       The courthouse has three courtrooms, and each serves a separate function

when the court is in session. Upon arrival, a defendant proceeds to Courtroom 2,

where the defendant checks in with clerk’s staff. If the defendant wants to simply

pay the ticket, she/he can do so. But if they want to negotiate some aspect of the

ticket or the fine, they are sent over to Courtroom 1, where the solicitor awaits. If

they decide to plead guilty, but need to do so before the court, they proceed to

Courtroom 3. If they decide to plead not guilty and take their case to a bench trial,

they are scheduled for a later date to appear in Courtroom 3, where the issuing




5
  Georgia law authorizes municipal courts to try certain state misdemeanor offenses,
including traffic offenses, if the parties waive their right to a jury trial. Teagan, 949 F.3d
at 672 (citing Kolker v. State, 391 S.E.2d 391, 393–94 (Ga. 1990)).

                                              10
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 11 of 37




officer will prosecute the case against them. Finally, if they want a jury trial, the

case is bound over to the state court, and the defendant is dismissed.

             2. Municipal Court Personnel

      As noted above, the municipal court is comprised primarily of three

positions: a clerk, a solicitor, and a judge. The clerk, along with a few supervised

employees, is responsible for administering the court; the solicitor is responsible

for negotiating pleas in cases; and the judge is responsible for accepting pleas and

trying the cases (and thus, for purposes of this case, shoulders the most

responsibility for ensuring Due Process). Because of the type of claim here, it is

important to outline the responsibilities and employment status for each.

      The Clerk. The clerk is a City employee and has served in her role for

fifteen years. She has several responsibilities: overseeing staff members, inputting

case information into the management system, preparing reports and budgets,

operating the window for constituents, answering the phone, responding to open

records requests, etc. She reports to the city manager, but while he may

occasionally make big-picture decisions—for example, to close the court due to

COVID 19 or whether to shift some employees from full-time to part-time—he

does not oversee her day-to-day activities. The clerk attends city council meetings

only when required—typically when the budget is being presented—and when


                                          11
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 12 of 37




there, she rarely provides any input. She rarely communicates with members of the

city council and only occasionally communicates with the city manager.

       The Solicitor. The solicitor is a contractor who has served in his role

essentially since the inception of the court.6 His role in the court proceedings

largely involves negotiating pleas with defendants who do not simply want to pay

the fine and leave. He rarely (but occasionally) tries the cases in which defendants

plead not guilty; in most of the city’s bench trials, the police officer prosecutes the

case against the defendant.7

       The Judge. The judge has served in Doraville for nearly thirty years. Yet,

despite—or perhaps because of—his long tenure, no one seems to know exactly

what his employment status is, or whether he can be summarily terminated. There

is no doubt that he was initially hired on a contractual basis, and that his salary,

which has not changed throughout the years, is set by the city council and paid

from the general fund. But the city admits it is uncertain about whether he counts

as an employee or a contractor. Even the judge himself is not entirely sure, though



6
  The solicitor is a private firm lawyer who, along with his law partner and brother,
specializes in this kind of work across various cities. In Doraville, his brother serves as
the city attorney; the solicitor also serves as assistant city attorney.
7
 There is some uncertainty regarding this point; the police chief appears to think that the
solicitor prosecutes all the cases.

                                             12
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 13 of 37




he does receive a W-2. Moreover, despite the City’s charter (and ordinance) stating

that the judge holds the office “at the pleasure of” the city council, the City argues

that he cannot be summarily terminated due to protections of Georgia law. 8 The

judge also related his belief that he had some protection from termination:

      Q. Are you an at-will employee?
      A. Meaning?
      Q. Meaning could the city tomorrow just say,
         look, we’re going with a different judge?
      A. Well, my understanding is they have to have
         cause at this point. It’s changed over the
         years, the law, as far as terminations of the
         judges. But I think, ultimately, you know, I
         serve at the pleasure of the council, but
         they can’t just fire me, I don’t think.
         They’re not supposed to.

[Carter Deposition, Dkt. 85, at 20]. The judge never discussed his employment

status with the City. Notably, however, a few years ago, the City did terminate two

other judges due to budgetary concerns. It also eliminated the judge’s health

benefits. After that, because of his increased workload, the judge—now the only


8
  Under Georgia law, a municipal judge may only be removed from office by a two-
thirds’ vote of the governing body—here, the city council—for specific reasons outlined
in the statute or the city’s charter. See Ga. Code Ann. § 36-32-2.1. But that protection
only applies during the “term” for which the judge is appointed. That term is required by
statute to be outlined in writing. See Ga. Code Ann. § 36-32-2 (“Such term shall be
memorialized in a written agreement between such individual and the governing
authority of the municipal corporation or in an ordinance or a charter.”). Here, because
the Judge’s employment appears to have continued beyond the “term” outlined in his
contract, the availability of those protections remains unclear.

                                           13
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 14 of 37




one—emailed the mayor to ask for a pay increase. The mayor replied that the city

council denied his request.

      The judge works two days a week, and his role focuses entirely on the cases.

In practice, he does not report to anyone in the City. He has no responsibility over

other staff. He attends no council meetings. Indeed, outside of the court

proceedings, rarely does he communicate with any City employees—except

perhaps the clerk—for any reason at all. As for his communication with the clerk,

most of it concerns the administration of the cases themselves; yet even concerning

the cases, his focus remains limited: for example, he testified that he was not

familiar with the $25 fee attached to the convictions.

      And, perhaps most importantly, the judge has no role in setting the budget.

             3. City Budget Process

      Doraville’s budget is overseen by a finance director. He meets with

representatives from each department (including the municipal court clerk) in

advance of the fiscal year deadline. The department representatives present

requests for both capital and operating expenditures for the following year. The

finance director then calculates estimated revenues based on historical trends. He

balances the proposed expenditures against the estimated revenues, prioritizing and




                                         14
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 15 of 37




eliminating expenditures as necessary. Once complete, he presents the budget to

the city manager, and then, once approved, to the city council.

      For the municipal court, the process is self-contained. When preparing her

requested expenditures, the municipal court clerk does not consult with any other

City employee, including the judge or the solicitor. She looks at the previous year’s

expenditures and estimates what the expenses will be for the following year. She

does not estimate revenue.

      As for the police department, due to its bigger scope, the chief involves

some of his subordinates. He works with his assistant and two captains to identify

expenditure requests—particularly compared to the previous year’s expenditures.

They create a detailed request, and then the chief presents the request to the finance

director. After the finance director and city manager have reviewed it, the city

manager presents the budget to the city council. The final budget never includes all

the chief’s requests.

      D. The Plaintiffs’ Citations

      The Plaintiffs all received or were threatened with tickets—either from the

police or the code enforcers. They all argue that their citations were

unconstitutional—though not because they were innocent of the violations

charged. Indeed, none of the Plaintiffs disputes that the citations were supported by


                                         15
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 16 of 37




probable cause for the violations charged. They attack only the City’s systemwide

reliance on fines and fees from their citations. Thus, the Court need not detail the

nature of their offenses: it suffices to note that two of the Plaintiffs were charged

with housing code violations, and two were charged with traffic violations. For

each, a minor violation led to criminal prosecution.

                                   DISCUSSION

      Undoubtedly, Doraville’s proportion of the budget supported by fees is

high—an outlier, even. But is it unconstitutional? The question before the Court is

not whether Doraville operates a speed trap (a charge the City has protested against

for years) or whether the reliance on fines and fees is merely problematic (a

question better suited for the governing authorities of city and state); instead, the

question is whether the undisputed facts show that the City’s reliance on fines and

fees in its budget creates a systemic conflict of interest among those City officials

that violates the Due Process rights of the people prosecuted there.

      The Plaintiffs correctly divide this challenge into two claims: one for biased

adjudication and one for biased enforcement. The former centers on the municipal

court judge; the latter addresses the solicitor, the police, and the code enforcement

department. These claims are addressed in separate sections below. Before turning

to those, however, the Court outlines the legal standard for summary judgment.


                                          16
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 17 of 37




I. Summary Judgment Standard

      The standard for summary judgment is well-established. Summary judgment

must be granted “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under

the governing law.” BBX Capital v. Fed. Deposit Ins. Corp, 956 F.3d 1304, 1314

(11th Cir. 2020) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A dispute over such a fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.

      At summary judgment, the court’s function is not “to weigh the evidence

and determine the truth of the matter,” but rather “to determine whether there is a

genuine issue for trial.” Sears v. Roberts, 922 F.3d 1199, 1205 (11th Cir. 2019)

(citing Anderson, 477 U.S. at 249). Accordingly, the Court must “consider the

record and draw all reasonable inferences in the light most favorable to the non-

moving party.” Blue v. Lopez, 901 F.3d 1352, 1357 (11th Cir. 2018).

      The standard of review for cross-motions for summary judgment does not

differ from the standard applied when only one party files a motion. “In practice,

cross motions for summary judgment may be probative of the nonexistence of a

factual dispute, but this procedural posture does not automatically empower the


                                          17
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 18 of 37




court to dispense with the determination whether questions of material fact exist.”

Georgia State Conference of NAACP v. Fayette Cty. Bd. Of Comm’rs, 775 F.3d

1336, 1345 (11th Cir. 2015) (internal quotations omitted). Rather, the Court applies

the standard outlined above to each party’s Motion.

II. Conflict of Interest: Municipal Court Judge

       In their first claim, the Plaintiffs contend that Doraville’s reliance on fines

and fees creates an institutional bias for the municipal court judge tasked with

trying the cases.

       A. Legal Framework 9

       The Due Process Clause “entitles a person to an impartial and disinterested

tribunal in both civil and criminal cases.” Harper v. Prof’l Prob. Servs. Inc., 976

F.3d 1236, 1241 (11th Cir. 2020) (citing Marshall v. Jerrico, Inc., 446 U.S. 238,




9
  In its prior Order, the Court laid out in full the relevant legal framework for assessing
the constitutionality of Doraville’s justice system, explaining in some detail how it
arrived at that framework. See Brucker v. City of Doraville, 391 F. Supp. 3d 1207, 1210–
17 (N.D. Ga. 2019) [Dkt. 39] (citing Tumey v. Ohio, 273 U.S. 510 (1927); Dugan v.
Ohio, 277 U.S. 61 (1928); Ward v. Village of Monroeville, 409 U.S. 57 (1972);
Marshall v. Jerrico, Inc., 446 U.S. 238 (1980); Brown v. Vance, 637 F.2d 272 (5th Cir.
1981); Caliste v. Cantrell, 329 F. Supp. 3d 296 (E.D. La. 2018), aff’d, 937 F.3d 525 (5th
Cir. 2019); Cain v. City of New Orleans, 281 F. Supp. 3d 624 (E.D. La. 2017), aff’d sub
nom. Cain v. White, 937 F.3d 446 (5th Cir. 2019)). And so, the Court need not retrace
that entire analysis here. The Court does note that, since that Order, the Eleventh Circuit
decided Harper v. Prof’l Prob. Servs. Inc, 976 F.3d 1236 (11th Cir. 2020), a case that
applies Tumey and Ward, but in a different context than presented here.

                                            18
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 19 of 37




242 (1980)). Thus, Due Process “forbids adjudication by a judge who has a

financial interest in the outcome of his decisions, provided that the interest—

personal or otherwise—is substantial enough to give him a ‘possible temptation’ to

forsake his obligation of impartiality.” Id. at *1242 (citing Ward v. Vill. of

Monroeville, 409 U.S. 57, 60 (1972)).

      This judicial-impartiality requirement is measured objectively and “imposes

a stringent rule that may preclude adjudication even by judges who have no actual

bias.” Id. (citing Marshall, 446 U.S. at 243). Indeed, the Court’s “focus should be

on the municipal structure as a whole and whether it would appear, to the average

citizen, that that system potentially fuels impropriety in judicial proceedings.”

Brucker v. City of Doraville, 391 F. Supp. 3d 1207, 1212 (N.D. Ga. 2019)

[Dkt. 39] (citing Brown v. Vance, 637 F.2d 272, 284 (5th Cir. 1981)).

      Practically speaking, this standard boils down to two questions: “First, is

there a conflict of interest? Second, is the conflict of interest substantial?” Id. at

1214. And for each question, a “variety of factors could bear” on the

determination. Id.

      B. Analysis

      The Court begins, as it did previously, by reiterating a critical feature of this

case that distinguishes it from many of the conflict-of-interest cases decided by


                                           19
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 20 of 37




other courts: namely, that Doraville’s municipal court judge has essentially no

executive authority or responsibility whatsoever. He has practically no contact with

the governing city council, he has no responsibility over the general fund, where

the fees and fines go, and he does not participate in the budget process for the

court. This contrasts sharply with cases like Cain v. City of New Orleans, 281 F.

Supp. 3d 624, 654 (E.D. La. 2017), aff’d sub nom. Cain v. White, 937 F.3d 446

(5th Cir. 2019) (“Fines and fees revenue goes into the Judicial Expense Fund,” and

the “Judges exercise total control” over the Fund), and Caliste v. Cantrell, 329 F.

Supp. 3d 296, 317 (E.D. La. 2018), aff’d, 937 F.3d 525 (5th Cir. 2019) (the Judge

“participates in the management of the Fund”), not to mention Tumey and Ward,

where the official at issue served both executive and judicial functions. See

Tumey v. Ohio, 273 U.S. 510 (1927); Ward, 409 U.S. 57.

      Of course, as the Court noted in its prior Order, the municipal judge’s lack

of executive responsibility is not dispositive (though it is relevant). The Court held

previously that, despite such a lack, the Plaintiffs had properly alleged that the

municipal judge faced a conflict of interest—a “possible temptation” to forsake

impartiality—based on three key allegations: (1) fines and fees make up a large

percentage of the City’s general fund; (2) the city council essentially sets a target

of revenue for the judge to hit; and (3) the judge could be fired at will by the city


                                          20
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 21 of 37




council. Unsurprisingly, these three make up the bases of the Plaintiffs’ argument

at summary judgment that a substantial conflict exists.

       But are they borne out by the evidence? The Court considers each in turn.

              1. Proportion of Fines and Fees

       The evidence undoubtedly bears out the first allegation (though perhaps to a

lesser extent than alleged). As detailed in the Background section above, fines and

fees make up roughly 15% of Doraville’s budget, 10 which puts Doraville well in

range of cases deemed high by other courts. See Cain, 281 F. Supp. 3d 624, 657

(10% of total court budget, 25% of Judicial Expense Fund); Caliste, 329 F. Supp.


10
  There are two potential questions of fact concerning the percentage adopted by the
Court, but neither is ultimately material to the claim:
First, the parties’ experts disagree about how to calculate the precise percentage as well
as which years are appropriate for assessment (because more recent years reflect a lower
percentage). But the Court finds that even Doraville’s expert’s more conservative
estimates are sufficiently high to be considered relevant, and so the Court finds that this
dispute is immaterial.
Second, though not really argued by the parties, there is a question of what amount of the
fines and fees are actually traceable to the judge’s adjudicative role. The evidence shows
that not all the ticketed defendants even appear before him—some simply pay their ticket
with the clerk. And most that appear before him do so to plead guilty. Only about 10–
15% of cases go to a bench trial. In Ward, the Supreme Court distinguished between
these nolo or guilty pleas and contested cases: “We intimate no view that it would be
unconstitutional to permit a mayor or similar official to serve in essentially a ministerial
capacity in a traffic or ordinance violation case to accept a free and voluntary plea of
guilty or nolo contendere, a forfeiture of collateral, or the like.” 409 U.S. at 62, n.2.
Nevertheless, especially when weighing the facts in the Plaintiffs’ favor, the Court has
opted to follow the parties’ lead and consider all revenue from fines and fees. See Rose v.
Vill. of Peninsula, 875 F. Supp. 442, 451 (considering all revenue generated by court).

                                            21
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 22 of 37




at 315 (20–25% of Judicial Expense Fund); Rose v. Vill. of Peninsula, 875 F.

Supp. 442, 454 (N.D. Ohio 1995) (12–14% percent of the city’s general fund).

             2. Setting Revenue Targets

      The second allegation, on the other hand, is not borne out by the evidence.

The Plaintiffs argue that—simply by virtue of setting a budget—the city council

implicitly communicates that the municipal judge needs to generate a

predetermined amount of revenue by convicting enough defendants. But that gets it

exactly backwards from how the budget actually gets set (and ignores the fact that

the judge has no involvement with the budget process).

      In actuality, the finance director—wholly independently of anyone at the

court—calculates the estimated revenue for the upcoming year based on the trend

from prior years. And his estimate is just that: an estimate. In fiscal year 2018, for

example, the revenue from fines and fees ($2M) totaled only 80% of the estimated

amount in the budget ($2.5M). And what happened as a result of that rather large

$500k shortfall? In short, nothing: no phone call to the judge, no meeting to

discuss drumming up more fees, no change to court practices—except that for

fiscal year 2019, the budget for revenue from fines and fees decreased to $2M.

      To be sure, there have been allusions to changes at different times in the

City’s history (before a lawsuit was filed). In particular, the Plaintiffs point to two


                                           22
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 23 of 37




references to increased fines and fees that appeared in the budget plans from prior

years: first, for fiscal year 2015, the City noted in its budget documents that the

court had added court dates, which would lead to increased collections. Second, for

fiscal year 2018, the City discussed an “action plan” that would “restore” fines to

previous levels. The Plaintiffs see these references as indications that a decrease in

revenue bears heavily on how the court operates.

      But the Plaintiffs overstate the significance of these process changes. In

actuality, the purpose of each change was to improve the efficiency of the court;

that increased efficiency led to an increase in the amount of revenue collected was

both incidental and unsurprising. As for the 2015 increase in dates, the goal was to

lessen the workload of an individual day, to decrease backlog, and to add a date

specific to code-enforcement citations. And as for the 2018 “action plan,” it was to

resolve a technical issue that arose when the City began using a new ticketing

system that automatically scheduled court dates many months in the future. The

aim was to fix the system to set the court dates at a more appropriate time.

      The Plaintiffs also point to a comment from the old finance director to the

new (who started shortly after the 2018 budget was put in place) that the decline in

court fees might be something for him to “possibly explore.” But he explained that

his predecessor was not referring to the “action plan,” and that, in practice, his own


                                          23
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 24 of 37




understanding of the court system amounted only to speculation. In any event, such

a stray comment is not enough to connect the finance director to the court—much

less to sustain an allegation that the City sets revenue targets for the court to hit.

      Even the imposition of the $25 administrative fine in 2013—unquestionably

added for the express purpose of generating more revenue—does not mean that

that City was attempting to direct the court toward more convictions. In fact, the

judge testified that he was not familiar with the fee: it, like other aspects of court

administration, was handled entirely by the clerk.

      All told, this factor is not borne out by the evidence.

             3. Ability to Summarily Fire the Judge

      The final consideration is trickier to assess. As explained in the Background

section above, the City’s ability to summarily fire the judge is somewhat unsettled

due to the City’s failure to reestablish his “term” in writing, as Georgia law appears

to require. It is difficult to say whether the City could terminate him (without a

hearing, etc.) in keeping with Georgia law. It is, in a sense, a factual issue

masquerading as a legal issue. But it may also be more academic than practical: in

practice, the City has terminated judges in the past; it has similarly cut the current

judge’s health benefits. And, as the Court noted previously, just because Georgia

law says so does not guarantee that the City would abide by those requirements.


                                           24
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 25 of 37




      Still, even assuming the city council could fire him, the evidence does not

indicate that the City’s priorities unduly bear on the judge. In its prior Order, the

Court noted that the scheme alleged by the Plaintiffs of city council control over

the judge’s employment status raised serious concerns about his “autonomy.”

Brucker, 391 F. Supp. 3d at 1215–16 (“Doraville’s municipal court judges, then,

are not well insulated from the pressures of their partisan superiors or the burden of

funding the municipality.”). But that concern has proven more illusory than real.

      In practice, on a day-to-day (or week-to-week) basis, the judge operates

quasi-independently, and has done so for nearly three decades. Cf. id. at 1212 n.4

(“[The] Plaintiffs have not articulated why, for instance, a wholly independent

judiciary—say, with judges having life tenure—that operates under the same

system as Doraville would nevertheless violate the Due Process Clause.”). To wit:

he has essentially no interaction with the council; he is in the dark on the fees

generated by the court; and he appears to carry no expectation that his continued

employment depends on anything other than performing his job—that is, resolving

the cases that come before him. Unlike the judges in Brown v. Vance, his

employment is not contingent on “currying favor” with executive officials. 637

F.2d 272, 282 (5th Cir. 1981). In sum, based on the evidence in the record, the

Court does not find that the risk of termination impedes the judge’s autonomy.


                                          25
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 26 of 37




       Of course, the critical question is not whether this judge suffers from actual

temptation, but whether an average person in his shoes could. See Tumey, 273

U.S. at 532. Still, looking at the municipal structure objectively does not mean that

the Court shuts its eyes to the judge’s experience. Quite the contrary, because, in

fact, the judge’s experience is the only evidence of that structure in action.

       In this regard, the Plaintiffs’ arguments against Doraville’s structure are

mostly hypothetical: they contend that the judge’s employment status subjects him

to a conflict because the City “can select a judge that convicts more often and

levies more fines” and “can remove a judge who does not fine enough.” [Plaintiffs’

Brief, Dkt. 91–19 at 16 (emphasis added)]. But there is simply no evidence that the

City has ever done so—or, for that matter, that it ever will.11 Merely raising the

specter of those possibilities cannot sustain a constitutional challenge of this

magnitude. Doing so amounts only to speculation.

       In making this finding, the Court finds additional support in Nelson v.

Constant, 2020 WL 836351, at *11–13 (E.D. La. Feb. 20, 2020). Like the judge

here, the magistrates subject to challenge there “serve[d] at the pleasure of the

Mayor who . . . [was] also responsible for administering the General Fund.” Id. at


11
  Even with respect to the judges that the City terminated (among many other
employees) for “financial reasons,” there is no evidence that the decision to eliminate
those positions was linked to those judges’ failure to generate enough revenue.

                                            26
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 27 of 37




12. Still, the court found that the evidence did not support the plaintiffs’ theory that

the magistrates could be possibly tempted by the threat of termination:

      Moreover, there is no other evidence to support plaintiffs’ “threat of
      dismissal” theory. The Magistrates were not subject to periodic
      performance reviews by the mayor where the issue of fee generation
      might have arisen. Indeed, the evidence indicates the Mayor only met
      with the Magistrates here once at the beginning of her term. Both
      Magistrates have served more than one mayor, indicating the
      permanency and non-political nature of the appointments. Further, the
      actual revenue figures do not suggest any pressure exerted on the
      Magistrates.

Id. The court there ultimately denied the plaintiffs’ claim. Id. at 13.

      Here, likewise, the Plaintiffs’ contention is not borne out by the evidence.

             4. Conclusion

      In its prior Order, the Court explained that, although the Plaintiffs had not

alleged that Doraville’s municipal court judge had either a direct pecuniary interest

in the outcomes of his cases or some overarching executive responsibility—the

traditional hallmarks of a conflict-of-interest claim—still, the case could proceed

“cautiously.” That was because the Plaintiffs had identified three factors that,

considered together, could amount to a substantial conflict of interest.

      Now, having reviewed the evidence, the Court finds that, of those three

allegations, at most, only one really stands firm. The Plaintiffs argue that each of

the factors is sufficient on its own to create a conflict of interest, but the Court


                                           27
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 28 of 37




disagrees. Absent evidence of other structural features of the municipal court that

tend to show a “possible temptation to forsake [the judge’s] obligation of

impartiality,” merely establishing that large proportion of revenue from fines and

fees does not itself give rise to a conflict of interest. Harper, 976 F.3d 1242.

Doraville’s collection of fines and fees may well be problematic, but it is not

unconstitutional—at least, not as far as its municipal judge is concerned.

      Accordingly, as to the claim concerning biased adjudication, the Plaintiffs’

Motion for Summary Judgment [Dkt. 91] is DENIED, and the City’s Motion for

Summary Judgment [Dkt. 89] is GRANTED.

III. Conflict of Interest: Solicitor, Police, and Code Enforcement

      In their second claim, the Plaintiffs challenge the City’s policy of relying on

the fines and fees as unconstitutional because those fees were generated though

biased enforcement—by the solicitor, police, and code enforcement officers. The

Court begins by outlining the legal framework for this claim and then analyzing

each official (or department) in turn.

      A. Legal Framework

      Compared with the claim above, the legal framework for a financial conflict-

of-interest claim brought against prosecutors or police is less straightforward.




                                          28
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 29 of 37




      As the Court explained in its prior Order, the Supreme Court made clear that

the “rigid requirements” of cases like Tumey and Ward do not apply “to those

acting in a prosecutorial or plaintiff-like capacity.” Marshall v. Jerrico, Inc., 446

U.S. 238, 248 (1980). By contrast, a city or state “may, and often ought to,

stimulate prosecutions for crime by offering to those who shall initiate and carry on

such prosecutions rewards for thus acting in the interest of the state and the

people.” Id. at 249 (citing Tumey, 273 U.S. at 535). Police and prosecutors are not

required to be impartial in the same way as the judge.

      Still, the Supreme Court in Marshall left open the possibility that such a

claim could arise under certain circumstances. Prosecutors and police are public

officials and thus must serve the public. Thus, a governmental scheme that injects

“a personal interest, financial or otherwise, into the enforcement process” or that

brings “irrelevant or impermissible factors” into the decision-making process could

“raise serious constitutional questions.” Id. at 250.

      The Supreme Court did not explain what the limits on such an interest were

or how the standard for a prosecutor (or police) differed from that for a judge—

other than acknowledging that it was higher. Moreover, in the many years since

Marshall was decided, there is almost no authority regarding these conflict of

interest claims (sometimes called unconstitutional profit motive claims) involving


                                          29
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 30 of 37




prosecutors or, for that matter, police—at least none that appears to be binding on

this Court.12 Part of that may be due to the relative newness of these types of

claims.13 But whatever the reason, absent any additional guidance, it falls to the

Court to determine how to proceed.

       So, here is the approach: rather than attempting to craft an overarching legal

framework, the Court instead has opted to focus on the facts; that is, to carefully

review the evidence specific to each official and then to simply decide the overall

Constitutional question accordingly—effectively, a totality of the circumstances

determination. Doing so fairly directly follows the Supreme Court’s approach in

Marshall and comports with what other district courts have done in similar cases.

See, e.g., Nelson v. Constant, 2020 WL 836351, at *11 (E.D. La. Feb. 20, 2020).

       With that in mind, the Court turns to the facts for each position.


12
  From the parties’ briefs and its own review, the Court has only identified one case that
addresses prosecutors. See Nelson v. Constant, 2020 WL 836351, at *13 (E.D. La. Feb.
20, 2020). And the only case that appears to address police, Harjo v. City of
Albuquerque, 326 F. Supp. 3d 1145, 1193 et seq. (D.N.M. 2018), involves claims
concerning asset forfeitures, which, as discussed below, are not at issue here.
13
  Even recent scholarly articles that raise the specter of possible conflict of interest
violations do not cite any cases or outline a clear framework for analyzing them. See
Policing and Profit, 128 HARV. L. REV. 1723, 1737 (2015) (noting only that “the modern
examples of financial motives in law enforcement may reach the level of bias that the
Court warned of [in Marshall]” (emphasis added)); cf. also Bernadette Atuahene,
Predatory Cities, 108 CAL. L. REV. 107, 180 (2020) (highlighting this type of claim as an
area for future research and referencing this case).

                                            30
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 31 of 37




      B. Analysis: Solicitor

      The factual analysis for the solicitor mirrors in many ways that for the judge.

Because of the similarities, and because the standard to prevail on a conflict-of-

interest claim is much higher here, it follows straightforwardly that the Plaintiffs’

claim concerning the solicitor necessarily fails. See id. at *13.

      The Court need not retrace all those similarities. It suffices to note that the

solicitor, like the judge, has served in his role for decades, that he has continued to

be paid on a contract basis that has remained largely unchanged through the years

(though he did, unlike the judge, get a slight pay increase upon request), and that

his continued employment has essentially no relationship with the amount of fees

brought in through the court. While his position may lack some of the legal

protections of the judge, and while he may have some more contact with the city

council because of his dual role as the assistant city attorney, still in practice, he

has experienced no pressure concerning his job.

      As such, except for the high percentage of fees relied upon by the city, this

claim lacks any indicia of an institutional conflict of interest. And if the amount

alone was not enough to show a constitutional violation with regard to the judge, it

certainly is not enough to find one here either.




                                           31
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 32 of 37




      Accordingly, as to the claim concerning the solicitor, the Plaintiffs’ Motion

for Summary Judgment [Dkt. 91] is DENIED, and the City’s Motion for Summary

Judgment [Dkt. 89] is GRANTED.

      C. Analysis: Police

      The Plaintiffs point to two primary reasons that they believe Doraville’s

police face a strong institutional incentive to write more tickets. Ultimately,

however, neither is supported by the record in the way they suggest.

      Before turning to those arguments, however, it is important to say what this

case is not about: asset forfeiture. Though the Complaint lumps “fines, fees, and

forfeitures” together, and though the Plaintiffs argue about Doraville’s asset

forfeiture policy in their briefs, this case is not and has never been about funding

the police through the forfeiture of assets. Indeed, none of the Plaintiffs alleged

that they had any of their assets seized. That distinguishes this case from Harjo v.

City of Albuquerque, 326 F. Supp. 3d 1145 (D.N.M. 2018), the only case that

appears to have found certain police practices unconstitutional under Marshall.

What is relevant here is the City’s budgeting for fines and fees; to the extent the

police raise funds through seizure of assets, that would be relevant only insofar as

it affected the police’s budget in the City’s general fund. However, as the police




                                          32
       Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 33 of 37




chief made clear, those are separate processes entirely. 14 So, the Court’s focus here

is limited to the fines and fees.

       The Plaintiffs first argue that revenue from those fines and fees has a direct

effect on police staffing. But that is simply not the case. As a more general

proposition, the Plaintiffs state that when City revenues drop, the police

department is forced to make cuts. But that commonsense observation does not

mean that revenue from fines has the direct effect that the Plaintiffs suggest.

Rather, it reflects all the City’s revenue—including that from property taxes. And

in fact, the only instance of budget reductions leading to cuts identified by the

Plaintiffs occurred in the wake of the 2008 financial crisis. It is hardly surprising

that budget cuts and staff reductions were required then; and such an instance,

considered alone, does not point to a direct link between fine revenue and staffing.

       Second, the Plaintiffs argue that the City can manipulate law enforcement by

directing them to ticket certain kinds of violations, such as speeding. But the record

reveals first, that the council’s “control” is indirect at most,15 and second, the


14
  In fact, as the Plaintiffs note, the use of asset forfeiture may well reduce the police’s
dependence on the City budget.
15
  Moreover, the Court is not entirely convinced of the Plaintiffs’ assumption that city
council control over police activity biases enforcement. Police necessarily serve an
executive function, so it is not particularly surprising that, at the top of the hierarchy, the
department falls under the purview of the city council (via the city manager), who are
charged with administering the City. Indeed, one could well argue that oversight of police

                                              33
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 34 of 37




reason the council or a member would do so bears no relation to increasing

revenue. Neither the city manager nor the council directs police operations on a

day-to-day basis. And, as Doraville’s former city manager testified, in those

occasional instances where they requested additional “spot enforcement,” the

reason always had to do with the targeted area facing an underlying issue:

      Q: Did the city council do the same thing,
         either on its own or through you, with the
         police department, telling them to focus on
         specific things?
      A: The only time the council would direct me to
         that -- you know, they'd say it, in general,
         make sure they go out there and write plenty
         of tickets. It's like, oh, this particular
         street has a very bad speeding problem. So
         people are speeding through this particular
         street all the time. Can we -- can we pick up
         the enforcement over in that area to see if
         we can get people to down? And you'd do spot
         enforcement. You'd go out there and say,
         okay, there's a lot of speeding on this
         street. We'd go out there at the times we
         know they're speeding, and they would write a
         few tickets. And that would typically be --
         make the problem go -- go away, at least for
         the time being.

[Gillen Dep., Dkt, 88 at 139–40]. Read in context, the council’s hypothetical

directive to “write plenty of tickets” is linked to a specific request for an area


by elected officials—and police responsiveness to their concerns—is a positive feature of
Doraville’s government, so long as those elected officials’ directives are valid.

                                           34
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 35 of 37




where a speeding problem was identified. This accords with the police chief’s

testimony that what drives traffic enforcement are accidents and complaints from

citizens, rather than setting up enforcement for the sake of generating tickets.

      Thus, the Plaintiffs’ claim of institutional bias in the police department does

not find the necessary support in the record. Again, the standout fact here is the

relatively high percentage of Doraville’s budget comprised of fines and fees (and

perhaps the higher percentage of budgeted expenditures dedicated to police). But

that alone does not create an institutional conflict of interest for the police. Absent

other evidence that the City’s need for revenue somehow infects its officers’

policing, the Court is unwilling to conclude that the City’s budgetary practice

renders the entirety of its law enforcement operation unconstitutional. Whatever

the standard is for such a claim to prevail, it is not met here.

      Accordingly, as to the claim concerning the police, the Plaintiffs’ Motion for

Summary Judgment [Dkt. 91] is DENIED, and the City’s Motion for Summary

Judgment [Dkt. 89] is GRANTED.

      D. Analysis: Code Enforcement

      In the Complaint as well as the briefs, the parties lump together Doraville’s

code enforcement department with the police. But while both issue tickets, the two

operations differ entirely in their structure, as well as in their overall revenue totals.


                                           35
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 36 of 37




Thus, for a claim that concerns the effect of the budget on enforcement, the Court

thinks the better approach is to treat them separately.

      Of the $2M in fines, code enforcement only amounted for less than

$100,000, or about 5%. But recall that fines constituted about 15% of the general

fund. So, if considered on its own, code enforcement accounts for less than 1% of

the City’s overall budget. Straightaway, that means that the Plaintiffs’ most

important argument concerning the relatively high percentage of the overall budget

comprised of fines and fees does not carry the same weight here as it did with the

police or the judge.

      And there are other reasons why the code enforcement here raises less of a

concern. To be sure, it is managed by a private company, which raises the specter

of the officers having a more direct financial interest in enforcement. Cf. Harper v.

Prof’l Prob. Servs. Inc., 976 F.3d 1236 (11th Cir. 2020). But the City’s contract

with the enforcement company provides for a flat hourly rate at a pre-determined

level of budget. It does not provide for any quota concerning the amount of

revenue generated. Moreover, the City spends far more on code enforcement—

$400,000 in FY 2018—than it generates in revenue.

      As with the police, above, the Plaintiffs simply cannot carry the day with

these facts alone. Again, the Court does not suggest that no such claim could


                                          36
      Case 1:18-cv-02375-RWS Document 106 Filed 12/16/20 Page 37 of 37




prevail—particularly when citations are generated by a private company. Nor does

the Court endeavor to suggest what such a claim would require. It suffices to say

that the Plaintiffs have failed to carry their burden here.

      Accordingly, as to the claim concerning the code enforcement, the Plaintiffs’

Motion for Summary Judgment [Dkt. 91] is DENIED, and the City’s Motion for

Summary Judgment [Dkt. 89] is GRANTED.

                                   CONCLUSION

      For the foregoing reasons, the Plaintiffs’ Motion for Summary Judgment

[Dkt. 91] is DENIED, and the City’s Motion for Summary Judgment [Dkt. 89] is

GRANTED. The Plaintiffs’ claims are hereby DISMISSED.



       SO ORDERED this 16th day of December, 2020.




                                         ________________________________
                                         RICHARD W. STORY
                                         United States District Judge




                                           37
